     Case 2:19-cr-00695-DSF Document 50 Filed 08/10/21 Page 1 of 37 Page ID #:400



1    TRACY L. WILKISON
     Acting United States Attorney
2    SCOTT M. GARRINGER
     Assistant United States Attorney
3    Chief, Criminal Division
     SCOTT PAETTY (Cal. Bar No. 274719)
4    KAREN E. ESCALANTE (Cal. Bar No. 304686)
     Assistant United States Attorneys
5    Major Frauds Section
          1100 United States Courthouse
6         312 North Spring Street
          Los Angeles, California 90012
7         Telephone: (213) 894-6527/3358
          Facsimile: (213) 894-6269
8         E-mail:    scott.paetty@usdoj.gov
                     karen.escalante@usdoj.gov
9
     Attorneys for Plaintiff
10   UNITED STATES OF AMERICA
11
                             UNITED STATES DISTRICT COURT
12
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
     UNITED STATES OF AMERICA,                No. 19-CR-695-DSF
14
                Plaintiff,                    TRIAL MEMORANDUM
15
                      v.                      Date:           August 17, 2021
16                                            Time:           8:30 a.m.
     MARK A. LOMAN,                           Location:       Courtroom of the
17                                                            Hon. Honorable Dale
                Defendant.                                    S. Fischer
18

19         Plaintiff United States of America, by and through its counsel
20   of record, the Acting United States Attorney for the Central District
21   of California and Assistant United States Attorneys Scott Paetty and
22   Karen E. Escalante, hereby submits its trial memorandum pursuant to
23   Section D.1. of the Court’s Criminal Standing Order for the trial set
24   to begin as to defendant Mark A. Loman on August 17, 2021.
25   ///
26   ///
27

28
     Case 2:19-cr-00695-DSF Document 50 Filed 08/10/21 Page 2 of 37 Page ID #:401



1         The government respectfully reserves the right to supplement its

2    trial memorandum as may be appropriate.

3    Dated: August 10, 2021               Respectfully submitted,

4                                         TRACY L. WILKISON
                                          Acting United States Attorney
5
                                          SCOTT M. GARRINGER
6                                         Assistant United States Attorney
                                          Chief, Criminal Division
7

8                                               /s/
                                          SCOTT PAETTY
9                                         KAREN E. ESCALANTE
                                          Assistant United States Attorneys
10
                                          Attorneys for Plaintiff
11                                        UNITED STATES OF AMERICA

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             2
     Case 2:19-cr-00695-DSF Document 50 Filed 08/10/21 Page 3 of 37 Page ID #:402



 1                                 TABLE OF CONTENTS

 2   DESCRIPTION                                                                    PAGE

 3

 4   TABLE OF AUTHORITIES..............................................iii

 5   MEMORANDUM OF POINTS AND AUTHORITIES................................1

 6   I.    INTRODUCTION...................................................1

 7   II.   FACTUAL SUMMARY OF THE GOVERNMENT’S CASE.......................1

 8   III. STATEMENT OF THE CHARGES AND ELEMENTS OF EACH CHARGE...........5

 9         A.   Counts One through Five: Securities Fraud, in
                violation of 18 U.S.C. §§ 1348(1), 2......................5
10
           B.   Count Six Through Ten: 15 U.S.C. §§ 78j(b), 78ff, 17
11              C.F.R. § 240.10b-5, 18 U.S.C. § 2(b)......................6

12   IV.   ESTIMATED LENGTH OF GOVERNMENT’S CASE-IN-CHIEF.................7

13         A.   Government’s Witnesses....................................7

14   V.    RELEVANT LEGAL AND EVIDENTIARY ISSUES..........................8

15         A.   Stipulations..............................................8

16         B.   OSI’s Business Records....................................8

17         C.   Testimony About OSI’s Insider Trading Policy.............13

18              1.    Testimony of OSI’s General Counsel..................13

19              2.    OSI’s Insider Trading Policy........................14

20              3.    Proposed Limiting Instruction Regarding OSI’s
                      Insider Trading Policy..............................18
21
           D.   Supplemental Jury Instruction: Trading “On the Basis
22              Of” Material Non-Public Information......................19

23         E.   Expert Testimony.........................................20

24         F.   Charts and Summaries.....................................21

25              1.    Summary Charts......................................21

26              2.    Summary Witness.....................................23

27         G.   Defendant’s Statements...................................24

28         H.   Cross-Examination of Defendant...........................26

                                             i
     Case 2:19-cr-00695-DSF Document 50 Filed 08/10/21 Page 4 of 37 Page ID #:403



1                           TABLE OF CONTENTS (CONTINUED)

2    DESCRIPTION                                                                    PAGE

3          I.   Character Witnesses......................................27

4          J.   Reciprocal Discovery and Affirmative Defenses............28

5          K.   Forfeiture...............................................29

6    VI.   CONCLUSION....................................................29

7

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            ii
     Case 2:19-cr-00695-DSF Document 50 Filed 08/10/21 Page 5 of 37 Page ID #:404



1                                TABLE OF AUTHORITIES

2    DESCRIPTION                                                                    PAGE

3    CASES

4    Age Group Ltd. v. Regal West Corp.,
          No. C07–1303BHS, 2008 WL 4934039 (W.D. Wash. Nov. 14, 2008)...11
5
     Clark v. City of Los Angeles,
6          650 F.2d 1033 (9th Cir. 1981)................................10

7    Ford Motor Co. v. Auto Supply Co.,
           661 F.2d 1171 (8th Cir. 1981)................................12
8
     Hamling v. United States,
9         418 U.S. 87 (1974)............................................27
10   Ionian Corp. v. Country Mut. Ins. Co.,
          No. 3:10–cv–0199–ST, 2011 WL 6070442 (D. Or. Dec. 2, 2011)....10
11
     LeBlanc v. Nortel Networks Corp.,
12         2006 U.S. Dist. LEXIS 17785 (M.D. Ga. March 30, 2006)........11

13   Michelson v. United States,
          335 U.S. 469 (1948).......................................27, 28
14
     Monotype Corp. PLC v. International Typeface Corp.,
15         43 F.3d 443 (9th Cir. 1994)..................................10

16   Ohler v. United States,
          529 U.S. 753 (2000)...........................................26
17
     Rogers v. Oregon Trail Elec. Consumers Co-op., Inc.,
18        No. 3:10-CV-1337-AC, 2012 WL 1635127 (D. Or. May 8, 2012).....10

19   SEC v. Jasper,
           678 F.3d 1116 (9th Cir. 2012)................................12
20
     See United States v. Anderson,
21        533 F.3d 623 (8th Cir. 2008)..................................16

22   Territory of Guam v. Ojeda,
          758 F.2d 403 (9th Cir. 1985)..................................24
23
     United States v. Aubrey,
24         800 F.3d 1115 (9th Cir. 2015)................................23

25   United States v. Black,
          767 F.2d 1334 (9th Cir. 1985).................................26
26
     United States v. Catabran,
27        836 F.2d 453 (9th Cir. 1988)..................................10

28

                                           iii
     Case 2:19-cr-00695-DSF Document 50 Filed 08/10/21 Page 6 of 37 Page ID #:405



1                         TABLE OF AUTHORITIES (CONTINUED)

2    DESCRIPTION                                                                    PAGE

3    United States v. Childs,
          5 F.3d 1328 (9th Cir. 1993)...................................12
4
     United States v. Collicott,
5         92 F.3d 973 (9th Cir. 1996)...................................25

6    United States v. Cuozzo,
          962 F.2d 945 (9th Cir. 1992)..................................26
7
     United States v. Fernandez,
8         839 F.2d 639 (9th Cir. 1988)..................................25

9    United States v. Hedgcorth,
          873 F.2d 1307 (9th Cir. 1989).................................28
10
     United States v. Hegwood,
11        977 F.2d 492 (9th Cir. 1992)..................................28

12   United States v. Lopez-Figueroa,
          316 Fed. Appx. 548 (9th Cir. 2008)............................25
13
     United States v. Mendoza-Prado,
14        314 F.3d 1099 (9th Cir. 2002).................................28

15   United States v. Miranda-Uriarte,
          649 F.2d 1345 (9th Cir. 1981).................................26
16
     United States v. Ortega,
17        203 F.3d 675 (9th Cir. 2000)..................................25

18   United States v. Rizk,
           660 F.3d 1125 (9th Cir. 2011)............................22, 23
19
     United States v. Safavian,
20        435 F. Supp. 2d 36 (D.D.C. 2006)..............................24

21   United States v. Santana-Camacho,
          931 F.2d 966 (1st Cir. 1991)..................................27
22
     United States v. Scales,
23         594 F.2d 558 (6th Cir. 1979).................................23

24   United States v. Scholl,
          166 F.3d 964 (9th Cir. 1999)..................................28
25
     United States v. Shirley,
26         884 F.2d 1130 (9th Cir. 1989)................................23

27   United States v. Siddiqui,
          235 F.3d 1318 (11th Cir. 2000)................................25
28

                                            iv
     Case 2:19-cr-00695-DSF Document 50 Filed 08/10/21 Page 7 of 37 Page ID #:406



1                         TABLE OF AUTHORITIES (CONTINUED)

2    DESCRIPTION                                                                    PAGE

3    United States v. Smith,
          155 F.3d 1051 (9th Cir. 1998).................................19
4
     United States v. Stein,
5          2007 U.S. Dist. LEXIS 76201 (S.D.N.Y. Oct. 15, 2007).........11

6    United States v. Terry,
          2011 WL 2149361 (N.D. Ohio May 31, 2011)......................16
7
     United States v. Tinghui Xie,
8         942 F.3d 228 (5th Cir. 2019)..................................18

9    United States v. Ullrich,
          580 F.2d 765 (5th Cir. 1978)..................................13
10
     United States v. Warren,
11        25 F.3d 890 (9th Cir. 1994)...................................24

12   United States v. Young,
          248 F.3d 260 (4th Cir. 2001)..................................28
13
     Volterra Semiconductor Corp. v. Primarion, Inc.,
14        No. C–08–05129 JCS, 2011 WL 4079223 (N.D. Cal. Sept. 12,
          2011).........................................................10
15
     RULES
16
     Fed. R. Crim. P. 16(a)(1)(G).......................................14
17
     Fed. R. Crim. P. 16(b).........................................21, 28
18
     Fed. R. Crim. P. 26.2..............................................28
19
     Fed. R. Crim. P. 32.2(b)(1)(A).....................................29
20
     Fed. R. Evid. 1006.............................................21, 23
21
     Fed. R. Evid. 106..................................................25
22
     Fed. R. Evid. 403..............................................24, 27
23
     Fed. R. Evid. 404(a)...............................................27
24
     Fed. R. Evid. 405(a)...........................................27, 28
25
     Fed. R. Evid. 702..................................................14
26
     Fed. R. Evid. 703..................................................14
27
     Fed. R. Evid. 705..................................................14
28

                                             v
     Case 2:19-cr-00695-DSF Document 50 Filed 08/10/21 Page 8 of 37 Page ID #:407



1                         TABLE OF AUTHORITIES (CONTINUED)

2    DESCRIPTION                                                                    PAGE

3    Fed. R. Evid. 801(d)(2)(A)......................................9, 24

4    Fed. R. Evid. 803(6)....................................9, 10, 11, 12

5

6

7

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            vi
     Case 2:19-cr-00695-DSF Document 50 Filed 08/10/21 Page 9 of 37 Page ID #:408



1                       MEMORANDUM OF POINTS AND AUTHORITIES

2    I.    INTRODUCTION

3          Defendant MARK A. LOMAN (“defendant”) has been charged with

4    securities fraud and insider trading stemming from five trades that

5    he placed between November 2015 and March 2016.          Jury trial is set

6    for August 17, 2021, at 8:30 a.m.       The government estimates

7    approximately three days for its case-in-chief, not including jury

8    selection.   Pursuant to Section D.1. of the Court’s Criminal Standing

9    Order, the government has attempted to obtain defense counsel’s
10   agreement to the factual summary, statement of the charges, and time-
11   estimate for cross-examination.       The government has also met and
12   conferred with defense counsel on numerous legal and evidentiary
13   issues as discussed more thoroughly below.
14   II.   FACTUAL SUMMARY OF THE GOVERNMENT’S CASE
15         From approximately August 2006 until approximately December
16   2017, defendant was the Vice President and Corporate Controller of
17   OSI Systems, Inc. (“OSI”), a publicly traded company based in
18   Hawthorne, California.      OSI was founded by Deepak Chopra (no relation

19   to the author who shares the same name) who remains the Chief

20   Executive Officer, and it became a publicly traded company in 1997.

21   Defendant was hired by, and reported directly to, OSI’s Chief

22   Financial Officer, Alan Edrick.       OSI’s shares are traded on the

23   National Association of Securities Dealers Automated Quotations Stock

24   Market (“NASDAQ”), a national securities exchange, under the ticker

25   symbol “OSIS”.

26         OSI has three subsidiaries or divisions.         The Security Division,

27   also known as Rapiscan, provides security screening products such as

28   x-ray machines at airports, under the Rapiscan trade name.            The
     Case 2:19-cr-00695-DSF Document 50 Filed 08/10/21 Page 10 of 37 Page ID #:409



1    Healthcare Division, also known as Spacelabs, designs and

2    manufactures patient monitoring and diagnostic cardiology devices

3    under the Spacelabs trade name.        The Optoelectronics and

4    Manufacturing Division is an original equipment manufacturer which

5    designs, develops, and manufactures component parts for other

6    companies and is also known as OSI Optoelectronics or OSI

7    Electronics.    As OSI’s Corporate Controller (the parent company to

8    these subsidiaries), defendant reported directly to the CFO,

9    performed accounting functions with respect to the financial
10   performance of each subsidiary and in so doing communicated regularly
11   with the finance departments of each subsidiary and regularly
12   received financial reports and updates for the subsidiaries and for
13   OSI as a whole.
14         OSI’s fiscal year begins on July 1st and ends on June 30th.
15   Between October 1, 2015 and December 31, 2015, which constituted the
16   second quarter of OSI’s fiscal year 2016, and by virtue of his role
17   as OSI’s Corporate Controller, defendant received nonpublic
18   information about OSI’s financial performance.          The government has

19   alleged that the nonpublic financial information defendant received

20   included information that OSI and its subsidiaries were financially

21   underperforming and that OSI was at risk of missing its revenue

22   forecasts for the second quarter of fiscal year 2016.           The government

23   has also alleged that this was nonpublic information that a

24   reasonable investor would find to be material to the decision whether

25   or not to trade in OSI stock.

26         On November 18, 2017, defendant shorted OSI stock.           Short

27   selling is a mechanism by which an investor can place a bet that the

28   stock price will decline over a certain period.

                                             2
     Case 2:19-cr-00695-DSF Document 50 Filed 08/10/21 Page 11 of 37 Page ID #:410



1          On December 28, 2015, during an OSI-initiated blackout period

2    prohibiting certain OSI insiders, including defendant, from trading

3    OSIS securities, defendant bought 100 OSIS put option contracts and

4    sold, in two separate transactions, 150 OSIS call option contracts.

5    Generally, buying put options in a stock is a mechanism by which an

6    investor can place a bet that the stock price will decline over a

7    certain period.     In addition, and in general, selling call options in

8    a stock is a mechanism by which an investor can place a bet that the

9    stock price will decline or not substantially increase over a certain
10   period.
11         On January 27, 2016, OSI announced that its second quarter
12   revenues decreased 23% as compared to the prior year, and OSI lowered
13   its sales and earnings guidance.        The closing price of OSIS shares on
14   January 27, 2016 was approximately $76.25.         The next day, the share
15   price of OSIS shares declined sharply.         The closing price of OSIS
16   shares on January 28, 2016 was approximately $52.02.
17         On February 1, 2016, defendant sold the 100 OSIS put option
18   contracts he had bought in December 2015 and made a profit of

19   approximately $314,000.      About two weeks later, on February 17, 2016,

20   defendant bought 3,000 OSIS shares to cover the short position he had

21   established in November 2015 and made a profit of approximately

22   $90,263.    The call option contracts defendant had sold in December

23   2015 expired worthless on February 19, 2016, and April 15, 2016,

24   thereby allowing defendant to keep the proceeds from his sale of the

25   call option contracts, which resulted in a profit of approximately

26   $42,015.

27         On February 15, 2016, defendant traveled to Kansas City,

28   Missouri with OSI’s CFO.      While in Kansas City, on February 16, 2016,

                                             3
     Case 2:19-cr-00695-DSF Document 50 Filed 08/10/21 Page 12 of 37 Page ID #:411



1    the CFO participated in a call with Morgan Stanley investment bankers

2    to discuss a draft letter of intent that OSI intended to send to

3    American Science and Engineering, Inc. (“AS&E”), which set forth

4    OSI’s proposal to acquire AS&E.        At that time, AS&E was a publicly

5    traded company whose shares were traded on the NASDAQ exchange under

6    the ticker symbol “ASEI”.

7          On February 16, 2016, defendant and the CFO ate lunch together

8    and then shared an Uber ride to the Kansas City International

9    Airport.    After exiting the Uber car, the CFO forwarded to defendant
10   an email attaching a draft letter of intent to be sent to AS&E and
11   setting forth OSI’s proposal to acquire AS&E.          On or about February
12   17, 2016, OSI sent the letter of intent to AS&E.           The government has
13   alleged that OSI’s proposed acquisition of AS&E was nonpublic
14   information that a reasonable investor would find to be material.
15         On March 3, 2016, defendant bought 10,000 shares of ASEI stock.
16   Also on March 3—after he made his order to purchase ASEI stock—
17   defendant received an email containing an itinerary for a departure
18   flight to Boston, Massachusetts on March 8, 2016, and a return flight

19   to Los Angeles, California on March 10, 2016.          Also on March 3,

20   defendant received an email setting forth an agenda for a due

21   diligence meeting between four AS&E executives and five OSI

22   executives, including himself.       Defendant attended the due diligence

23   meeting in Boston on March 9, 2016.

24         On June 21, 2016, OSI announced that it had entered into a

25   definitive agreement to acquire AS&E.         Afterwards, that same day,

26   during an OSI-initiated blackout period prohibiting OSI insiders,

27   including defendant, with access to material nonpublic information

28   from trading OSIS and ASEI securities, defendant sold the 10,000

                                             4
     Case 2:19-cr-00695-DSF Document 50 Filed 08/10/21 Page 13 of 37 Page ID #:412



1    shares of ASEI stock he had purchased in March 2016, and made a

2    profit of approximately $120,900.

3          Defendant placed each of these trades through brokerage accounts

4    in his own name.

5    III. STATEMENT OF THE CHARGES AND ELEMENTS OF EACH CHARGE

6          The government is proceeding to trial against defendant on the

7    following charges:

8          A.    Counts One through Five: Securities Fraud, in violation of

9                18 U.S.C. §§ 1348(1), 2
10         Counts 1 through 5 charge defendant with securities fraud in
11   violation of 18 U.S.C. § 1348(1).
12         For defendant to be found guilty of securities fraud, the
13   government must prove each of the following elements beyond a
14   reasonable doubt:
15         First, defendant executed or attempted to execute a scheme or
16   artifice to defraud.      Trading on the basis of material, nonpublic
17   information by a corporate insider qualifies as an artifice or device
18   to defraud for purposes of securities fraud;

19         Second, defendant did so knowingly and with intent to defraud,

20   that is, the intent to deceive and cheat;

21         Third, the scheme or artifice to defraud was in connection with

22   the purchase or sale of any security of an issuer with a class of

23   securities registered under Section 12 of the Securities Exchange Act

24   or that was required to file reports under Section 15(d) of the

25   Securities Exchange Act, as specifically delineated in Counts One

26   through Five; and

27         Fourth, the scheme or artifice to defraud was material; that is,

28   the act had a natural tendency to influence, or was capable of

                                             5
     Case 2:19-cr-00695-DSF Document 50 Filed 08/10/21 Page 14 of 37 Page ID #:413



1    influencing, the decision-maker or decision-making body to which it

2    was directed.

3          B.    Count Six Through Ten:      15 U.S.C. §§ 78j(b), 78ff, 17

4                C.F.R. § 240.10b-5, 18 U.S.C. § 2(b)

5          Counts 6 through 10 charge defendant with insider trading in

6    violation of 15 U.S.C. §§ 78j(b), 78ff, 17 C.F.R. § 240.10b-5.

7          For defendant to be found guilty of insider trading, the

8    government must prove each of the following elements beyond a

9    reasonable doubt:
10         First, defendant willfully used a device or scheme to defraud
11   someone.    Trading on the basis of material, nonpublic information by
12   a corporate insider qualifies as an artifice or device to defraud for
13   purposes of insider trading;
14         Second, defendant’s acts were undertaken in connection with the
15   purchase or sale of securities of OSI Systems, Inc., as delineated in
16   Counts Six through Nine, or the purchase of securities of American
17   Science & Engineering, Inc., as delineated in Count Ten;
18         Third, the defendant directly or indirectly used a national

19   securities exchange in connection with these acts; and

20         Fourth, the defendant acted knowingly.

21   ///

22   ///

23

24

25

26

27

28

                                             6
     Case 2:19-cr-00695-DSF Document 50 Filed 08/10/21 Page 15 of 37 Page ID #:414



1    IV.   ESTIMATED LENGTH OF GOVERNMENT’S CASE-IN-CHIEF

2          A.    Government’s Witnesses

3          The government presently intends to call the following six

4    witnesses in its case-in-chief:

5                  Witness &                     Anticipated          Anticipated
                     Title                    Length of Direct      Length of Cross
6                                                Examination          Examination
      Deepak Chopra,
7     Chief Executive Officer of OSI                  4                     4
8
      Alan Edrick,
9     Chief Financial Officer of OSI
                                                      4                     4
10
      Marie Kondzielski,
11    Retired Federal Bureau of
      Investigation (“FBI”) Special
12                                                    1                     1
      Agent
13
      Alexander Scoufis,
14    Principal Counsel for Financial
      Industry Regulatory Group
15                                                   1.5                   1.5
      (“FINRA”), Criminal Prosecution
      Assistance Group (“CPAG”)
16
      Victor Sze,
17    General Counsel of OSI                          2                     2
18    Ajay Vashishat,
      Head of Mergers & Acquisitions
19                                                    2                     2
      and of Investor Relations
20

21

22

23

24

25

26

27

28

                                             7
     Case 2:19-cr-00695-DSF Document 50 Filed 08/10/21 Page 16 of 37 Page ID #:415



1    V.    RELEVANT LEGAL AND EVIDENTIARY ISSUES

2          A.    Stipulations

3          The parties have met and conferred and reached agreement on a

4    stipulation as to securities registration and trading on a national

5    securities exchange, and the government proposes that the stipulation

6    be read into the record at trial during the government’s case-in-

7    chief.     Specifically, the parties are prepared to stipulate that, at

8    all times relevant to the charges in the Indictment, OSI and AS&E

9    were issuers with a class of securities registered under Section 12
10   of the Securities Exchange Act of 1934 (the “Exchange Act”) and were
11   required to file reports under Section 13 of the Exchange Act.             The
12   parties are further prepared to stipulate that, all of the securities
13   trades listed in the indictment were conducted on the National
14   Association of Securities Dealers Automated Quotations Stock Market
15   (“NASDAQ”), a national securities exchange.
16         The parties continue to meet and confer on an additional
17   stipulation as to time zone conversions and conversions of time from
18   military time to regular time.       Should the parties reach agreement on

19   this stipulation, the government also proposes that the stipulation

20   be read into the record.

21         B.    OSI’s Business Records

22         The bulk of the evidence the government intends to introduce in

23   its case-in-chief are emails that defendant and other executives at

24   OSI exchanged related to negative OSI earnings reports and the

25   subsequent acquisition of AS&E, as well as other documents such as

26   financial reports of actual and forecasted performance, board

27   presentations, press releases, and earnings call transcripts.             These

28   emails and documents were provided by OSI and the government

                                             8
     Case 2:19-cr-00695-DSF Document 50 Filed 08/10/21 Page 17 of 37 Page ID #:416



1    subsequently produced these documents to defendant in discovery.

2    These documents are identified by OSI Bates-stamp prefixes.

3          The OSI securities fraud and insider trading counts (counts one

4    through four and six through nine) center primarily on a series of

5    financial reports and projections that were emailed to OSI

6    executives, including defendant, regarding the performance of its

7    three main divisions: Rapiscan, Spacelabs, and Optoelectronics.

8    These documents and their transmittal emails reflect a growing

9    concern among OSI executives that the actual revenue numbers being
10   reported by the divisions showed that OSI would not meet earnings
11   projections that were reflected in OSI sales guidance that had been
12   provided to stock analysts and traders in the outside investment
13   community.
14         The evidence related to the AS&E securities fraud and insider
15   trading counts (counts five and ten) centers on defendant’s awareness
16   of OSI’s proposed acquisition of AS&E prior to his purchase of AS&E
17   stock, as shown by a trip he took with OSI’s CFO and subsequent
18   receipt, via email from the CFO, of a letter of intent related to the

19   acquisition, as well as defendant’s attendance at a separate due

20   diligence trip related to the acquisition.

21         The government has produced its exhibits and an exhibit list,

22   (which the government reserves the right to modify as necessary), to

23   defense counsel and has also indicated to the defense its intention

24   to introduce the evidence described above as business records under

25   Rule 803(6) of the Federal Rules of Evidence, as well as, in certain

26   circumstances, as statements of a party opponent under Rule

27   801(d)(2)(A).    Defense counsel has informed the government that

28   defendant will not object to the authenticity of documents produced

                                             9
     Case 2:19-cr-00695-DSF Document 50 Filed 08/10/21 Page 18 of 37 Page ID #:417



1    by OSI (and identifiable by an OSI Bates-stamp prefix), nor will

2    defendant object to such documents as admissible business records.

3    Defendant reserves the right to object to such documents on

4    relevancy, undue prejudice, or hearsay (other than the business

5    records exception) grounds.

6          The government submits that these records are admissible because

7    they are business records that fall squarely within Federal Rule of

8    Evidence 803(6).     Rule 803(6) allows for the admission of business

9    records when they are: (1) made or based on information transmitted
10   by a person with knowledge at or near the time of the transaction;
11   (2) made in the ordinary course of business; and (3) trustworthy,
12   with neither the source of information nor method or circumstances of
13   preparation indicating a lack of trustworthiness.           United States v.
14   Catabran, 836 F.2d 453, 457 (9th Cir. 1988); see also Clark v. City

15   of Los Angeles, 650 F.2d 1033, 1036–37 (9th Cir. 1981).

16         Emails are not automatically admissible under Rule 803(6).            See

17   Monotype Corp. PLC v. International Typeface Corp., 43 F.3d 443, 450

18   (9th Cir. 1994).     “However, the manner in which businesses utilize

19   email has changed drastically in the eighteen years since Monotype

20   was decided.”    Rogers v. Oregon Trail Elec. Consumers Co-op., Inc.,

21   No. 3:10-CV-1337-AC, 2012 WL 1635127, at *8 (D. Or. May 8, 2012)

22   (citing cases in which district courts in the Ninth Circuit have

23   found emails to be admissible under the business records exception).

24   See e.g., Ionian Corp. v. Country Mut. Ins. Co., No. 3:10–cv–0199–ST,

25   2011 WL 6070442, at *2, *18 (D. Or. Dec. 2, 2011) (admitting emails

26   as business records); Volterra Semiconductor Corp. v. Primarion,

27   Inc., No. C–08–05129 JCS, 2011 WL 4079223, at *7 (N.D. Cal. Sept. 12,

28   2011) (“[Plaintiff] laid a foundation at trial establishing that the

                                            10
     Case 2:19-cr-00695-DSF Document 50 Filed 08/10/21 Page 19 of 37 Page ID #:418



1    email was admissible under the business record exception to the

2    hearsay rule.”); Age Group Ltd. v. Regal West Corp., No. C07–1303BHS,

3    2008 WL 4934039, at *2–3 (W.D. Wash. Nov. 14, 2008) (excluding email

4    evidence, but only because the proponent failed to lay the foundation

5    to qualify the emails as business records)).

6          District courts in other circuits have also found emails

7    admissible as business records.        See, e.g., United States v. Stein,

8    2007 U.S. Dist. LEXIS 76201, at *3-5 (S.D.N.Y. Oct. 15, 2007)

9    (rejecting the contention that the proponent must “show[] that the e-
10   mails at issue were created pursuant to established company
11   procedures for the systematic or routine making of company records”,
12   and holding that, “regularity of making such records and of the
13   business activity is all that is required”); LeBlanc v. Nortel
14   Networks Corp., 2006 U.S. Dist. LEXIS 17785, at *16 (M.D. Ga. March

15   30, 2006) (finding emails likely to be admissible under the business

16   records exception of Fed. R. Evid. 803(6)).

17         Here, emails discussing the financial performance of OSI’s

18   divisions (Rapiscan, Spacelabs, and Optoelectronics), the blackout

19   periods governing trading in OSI stock by corporate executives

20   (including defendant), and the potential acquisition of AS&E are

21   admissible under 803(6) because, as the government will establish

22   though testimony by several OSI executives, they were made at or near

23   the time of the event, by persons with knowledge of the event, during

24   the course and scope of a regular business activity (financial

25   reporting), via a means of a communication (email) that the

26   government will establish was regularly used to discuss OSI financial

27   matters, including earnings reports and potential acquisitions.

28

                                            11
     Case 2:19-cr-00695-DSF Document 50 Filed 08/10/21 Page 20 of 37 Page ID #:419



1          In addition, courts have routinely held that financial reports

2    made on a regular basis satisfy the business records requirements

3    because they were “made at or near the time of the accounting

4    review.” See SEC v. Jasper, 678 F.3d 1116, 1122-23 (9th Cir. 2012)

5    (not an abuse of discretion for district court to admit a restated

6    financial report because it was a business record prepared by persons

7    with personal knowledge, at or near the time of the events, who were

8    just doing their ordinary jobs); Ford Motor Co. v. Auto Supply Co.,

9    661 F.2d 1171, 1175-76 (8th Cir. 1981) (holding that annual Product
10   Line Profitability Analyses (“PLPAs”) were admissible under Rule

11   803(6) where “the PLPAs were kept in the course of regularly

12   conducted business and that it was an annual practice to prepare

13   these financial statements”).

14         Here, documents such as financial reports of actual and

15   forecasted performance (whether attached as an email or as a

16   standalone document), board presentations, press releases, and

17   earnings call transcripts, are also admissible as business records

18   because, as the government will establish though testimony by several

19   OSI executives, they were made at or near the time of the event, by

20   persons with knowledge of the event, during the course and scope of a

21   regularly conducted business activity.

22         Moreover, as the Ninth Circuit has recognized, courts have also

23   held that documents can be admitted as business records of an entity,

24   even when that entity was not the maker of those records, so long as

25   the other requirements of Rule 803(6) are met and the circumstances

26   indicate the records are trustworthy.         United States v. Childs, 5

27   F.3d 1328, 1333 (9th Cir. 1993) (citing cases so holding from the

28   First, Fifth, and Eleventh Circuits).         Childs cites with approval the

                                            12
     Case 2:19-cr-00695-DSF Document 50 Filed 08/10/21 Page 21 of 37 Page ID #:420



1    reasoning in United States v. Ullrich, 580 F.2d 765 (5th Cir. 1978),

2    in which the Fifth Circuit considered and rejected defendant’s claim

3    that documents were improperly admitted as business records because

4    they were not prepared by the testifying witness.           Childs, 5 F.3d

5    1333-34.    The Ninth Circuit agreed with Ullrich’s reasoning that

6    found it “obvious” that the documents were admissible as business

7    records because although the documents had been furnished originally

8    from other sources, it was established that they were kept in the

9    regular course of business and had been effectively integrated into
10   the records of the company through which they were being introduced
11   at trial.    Id. at 1334 (citations omitted).
12         Here, nothing in the emails and documents that the government

13   seeks to admit (whether generated by OSI or by other entity such as

14   Carson Wagonlit (a travel agency), or Uber), indicates a lack of

15   trustworthiness, either regarding the source of information or the

16   method or circumstances of preparation.         Indeed, defendant does not

17   challenge the authenticity of any of these exhibits.           Furthermore,

18   testimony at trial from OSI executives will establish that these

19   third-party documents were integrated into OSI business practices and

20   thus were used by OSI in the regular course of OSI business.

21   Accordingly, the government submits that these third-party records

22   should also be admitted as business records.

23         C.    Testimony About OSI’s Insider Trading Policy

24               1.   Testimony of OSI’s General Counsel

25         On July 27, 2021, the government provided defense counsel a

26   draft witness list that identified OSI’s General Counsel, Victor Sze,

27   as a witness at trial.      For the reasons discussed below, the

28   government does not believe that Mr. Sze’s anticipated testimony is

                                            13
     Case 2:19-cr-00695-DSF Document 50 Filed 08/10/21 Page 22 of 37 Page ID #:421



1    “expert testimony” under Federal Rules of Evidence 702, 703, and/or

2    705 or is subject to the provisions of Federal Rule of Criminal

3    Procedure 16(a)(1)(G).      Nevertheless, on August 3, via letter and as

4    a courtesy, the government identified for the defense areas about

5    which Mr. Sze is likely to testify on direct examination, including

6    OSI’s insider trading policy.       Defendant did not object to the

7    government’s position that Mr. Sze need not be qualified as an

8    expert.   As stated in the government’s letter, the government does

9    not intend to elicit legal opinions from Mr. Sze or introduce
10   evidence or argument that Mr. Loman’s violation of the policy, on its
11   own, means that he is guilty of the crimes alleged in the indictment.
12   That said, defendant’s violations of the policy are highly probative
13   of his knowing and willful conduct with respect to the charged
14   trades.
15               2.   OSI’s Insider Trading Policy

16         As part of his role as General Counsel at OSI, Mr. Sze helped

17   implement OSI’s insider trading policy and was designated as a

18   “Senior Advisor” under the terms of the policy, which authorized him

19   to carry out duties related to the insider trading policy and to

20   answer questions about it.       The government anticipates that Mr. Sze

21   will provide percipient, background testimony at trial concerning the

22   terms, purpose, and training programs related to the insider trading

23   policy--which he played a significant role in implementing and

24   administering-- and which was in effect at the time defendant made

25   his trades.

26         Notably, the policy applied to “all individuals,” including

27   OSI’s officers and directors, executive officers and other management

28   personnel, full-time and part-time employees, salaried employees, and

                                            14
     Case 2:19-cr-00695-DSF Document 50 Filed 08/10/21 Page 23 of 37 Page ID #:422



1    temporary employees.      As relevant to this case, the policy restricted

2    trading prior to public disclosure of inside information, speculative

3    trading (including short selling), and trading during blackout

4    periods.    With respect to speculative trading, the policy defined a

5    short sale and conspicuously provided that, “INSIDERS MAY NOT ENGAGE

6    IN A SHORT SALE OR ANY EQUIVALENT TRANSACTION INVOLVING THE STOCK OF

7    THE COMPANY, IS [sic] SUBSIDIARIES OR AFFILIATES[.]”           The policy

8    further discouraged hedging transactions involving OSI stock and

9    required review of such transactions by the Senior Advisors.
10         In addition, directors, officers and executive officers and
11   other members of senior management (including defendant), as well as
12   certain insiders designated as having potential access to inside
13   information because of their job responsibilities, were designated
14   “Classified Insiders” under the policy.         Classified Insiders,
15   including defendant, were required to obtain written authorization
16   from a Senior Advisor prior to making any trade in OSI stock.
17   Moreover, Classified Insiders, including defendant, were not allowed
18   to trade during “standing blackout periods” commencing on the 5th day

19   before the end of each fiscal quarter and concluding at the end of

20   the second business day after the date of a public announcement of

21   the Company’s earnings following such fiscal quarter. 1          In addition

22   to the standing blackout periods that applied to Classified Insiders,

23   the policy also provided for the creation of additional, “special”

24

25

26         1Accordingly, during the second quarter of fiscal year 2016,
     Classified Insiders, including defendant, were subject to a standing
27   blackout period beginning on or about December 27, 2015 (5 days
     before the close of the quarter on December 31, 2015), and ending on
28   or about January 29, 2016 (two days following the announcement of
     OSI’s earnings in a press release on January 27, 2016).
                                       15
     Case 2:19-cr-00695-DSF Document 50 Filed 08/10/21 Page 24 of 37 Page ID #:423



1    blackout periods during which trading by specified insiders,

2    including Classified Insiders, would be further restricted.

3          Defendant initially objected to the admissibility of the

4    policy’s provisions on speculative trading and short-selling, and the

5    provisions concerning the blackout periods; however, defense counsel

6    has since, as stated at the pretrial conference, conceded the

7    relevance and probative value of the blackout period provisions, but

8    proposes that the provisions on speculative trading and short selling

9    be redacted.    As the government stated at the pretrial conference,
10   the government has made it clear to the defense that it does not
11   intend to argue that a violation of the insider trading policy is per
12   se a violation of the law.       However, the government submits that the

13   entire policy, which defendant acknowledged he was aware of and

14   agreed to abide by, is both relevant and highly probative of

15   defendant’s knowledge, willfulness, and intent to defraud.            See

16   United States v. Anderson, 533 F.3d 623, 632 (8th Cir. 2008) (finding

17   company’s corporate policy regarding insider trading was probative of

18   defendant’s knowledge of insider trading laws and his intent to

19   defraud, and that the probative value of company’s insider trading

20   policy was not substantially outweighed by danger of unfair

21   prejudice). 2

22

23

24         2In meet and confer sessions, defense counsel relied on United
     States v. Terry, for the proposition that the insider trading policy
25   should be excluded. 2011 WL 2149361 (N.D. Ohio May 31, 2011). But
     Terry is inapposite and actually supports the government’s position.
26   The Terry court rejected the government’s attempt to admit provisions
     of a judicial code pertaining to ex parte communications to prove
27   intent to defraud because, unlike in Anderson, the policy had “no
     parallels” in the law to the charged conduct. Id., at *3-4.    Here,
28   however, as in Anderson, the insider trading policy at issue “closely
     parallel[s]” the laws prohibiting insider trading. Id.
                                       16
     Case 2:19-cr-00695-DSF Document 50 Filed 08/10/21 Page 25 of 37 Page ID #:424



1          First, with respect to both special and standing blackout

2    periods, OSI’s insider trading policy put insiders, including

3    defendant, on notice that they were highly likely to possess material

4    nonpublic information during these blackout periods.           Defendant’s

5    attestation that he would abide by OSI’s insider trading policy

6    coupled with his certifications that he completed training on the

7    policy and his admission to the FBI in October 2017 that he was aware

8    of the policy, evinces a knowing and willful disregard of securities

9    and insider trading laws in light of his December 28, 2015 trades in
10   OSI stock.
11         Second, the policy explicitly set forth that a short sale

12   involved the sale of shares that a person does not own with the

13   expectation that the price would go down, i.e., was essentially a bet

14   against the company.      Defendant’s disregard of OSI’s unambiguous

15   prohibition on short selling at a time when defendant was receiving

16   negative earnings information by virtue of his role as OSI’s

17   Corporate Controller--who directly reported to the CFO and was one of

18   OSI’s core corporate finance team members--shows that when defendant

19   executed the November 18, 2015 short sale, defendant was on notice

20   that such a trade was problematic.          Moreover, defendant lied about

21   the policy’s prohibition against short selling when he was

22   interviewed by the FBI in October 2017.         During that interview,

23   defendant told the FBI that the policy did not prohibit short

24   selling.    But the policy’s prohibition on short selling could not

25   have been more plain.      The government submits that defendant’s lie

26   was an attempt to hide his unlawful conduct which shows defendant’s

27   intent to deceive and cheat, and is further evidence of knowing and

28   willful conduct.

                                            17
     Case 2:19-cr-00695-DSF Document 50 Filed 08/10/21 Page 26 of 37 Page ID #:425



1          Third, only Classified Insiders, including defendant, were

2    subject to a heightened requirement that all trades in OSI stock be

3    pre-cleared.     This limited group of Classified Insiders was subject

4    to the pre-clearance requirement precisely because their job

5    responsibilities made them more likely to possess material and

6    nonpublic inside information, defined in the policy to include

7    financial information such as revenues and information about

8    potential acquisitions.      See United States v. Tinghui Xie, 942 F.3d

9    228, 239 (5th Cir. 2019) (affirming conviction for insider trading
10   where defendant possessed the requisite intent because under the
11   policy defendant “would have understood” that information concerning
12   a potential merger was confidential and, not incidentally, because
13   defendant knew that company policy also prevented trades during
14   blackout periods).     Defendant’s disregard of the preclearance
15   requirement again shows that he knowingly and willfully violated
16   securities and insider trading laws.
17               3.    Proposed Limiting Instruction Regarding OSI’s Insider

18                     Trading Policy

19         After meeting and conferring, the parties agree that a limiting

20   instruction regarding the policy should be given to the jury.             As of

21   the date of this filing, however, the parties have not reached an

22   agreement on the limiting instruction to be given.

23         Defendant has proposed the following limiting instruction:

24         “You have heard evidence about OSI company policies.           A

25   violation of company policy is not a violation of the law or evidence

26   of insider trading.”

27   ///

28   ///

                                            18
     Case 2:19-cr-00695-DSF Document 50 Filed 08/10/21 Page 27 of 37 Page ID #:426



1

2          The government proposes the following limiting instruction:

3          You have heard evidence about OSI company policies.            A

4          violation of company policy, alone, is not a violation

5          of the law.      You may, however, consider whether the

6          defendant failed to comply with his company’s policies

7          when evaluating whether the defendant acted willfully,

8          knowingly, and with the intent to defraud.

9          The government submits that defendant’s proposed instruction
10   will be confusing to the jury because it does not include language
11   about what consideration the jurors may give the policy.
12   Accordingly, the government respectfully requests that the Court give
13   the government’s proposed limiting instruction both during trial and
14   at the end of trial.
15         D.    Supplemental Jury Instruction: Trading “On the Basis Of”
16               Material Non-Public Information
17         The parties have agreed on a supplemental jury instruction to
18   address the “on the basis of” prong of insider trading and will

19   supplement the jury instructions accordingly.          The parties propose

20   that the Court instruct the jury as follows:

21         A person trades on the basis of material, non-public

22         information if the information is a significant factor

23         in his decision to buy or sell a security, but it need

24         not be the sole cause of the trade, and the defendant

25         used the information in formulating or consummating a

26         trade.

27   See United States v. Smith, 155 F.3d 1051, 1070 n.28 (9th Cir. 1998);

28   United States v. DeCinces, ECF No. 597, 12-CR-269-AG (C.D. Cal.).

                                            19
     Case 2:19-cr-00695-DSF Document 50 Filed 08/10/21 Page 28 of 37 Page ID #:427



1          E.     Expert Testimony

2          The government gave notice, on January 7, 2020, that it intends

3    to offer at trial the expert testimony of Alexander G. Scoufis.             Mr.

4    Scoufis is presently Principal Counsel for the Criminal Prosecution

5    Assistance Group (“CPAG”) of the Financial Industry Regulatory

6    Authority (“FINRA”).      Mr. Scoufis is expected to provide background

7    testimony at trial concerning the nature, structure, and regulation

8    of the securities markets, and the roles of FINRA and the Securities

9    and Exchange Commission (“SEC”) in such regulation.           He is also
10   expected to define various terms for the jury, including but not
11   limited to short selling, options trading, put options, call options,
12   and limit orders.
13         On Saturday, August 7, 2021, defendant provided the government
14   with notice that it may offer at trial the expert testimony of Laura
15   Stamm.     That same day, the government requested additional
16   information about the bases and scope of Ms. Stamm’s testimony and
17   requested examples of Ms. Stamm’s prior case work related to insider
18   trading allegations, such as prior sworn testimony or depositions.

19   Notwithstanding defendant’s late disclosure, on Sunday, August 8,

20   2021, the government met and conferred with defense counsel and

21   requested, among other things, any summary charts defendant intended

22   to introduce through Ms. Stamm at trial.         Defense counsel responded

23   that Ms. Stamm will be testifying as a rebuttal witness and in

24   response to Mr. Scoufis’ testimony and as a result, “the precise

25   scope of her anticipated testimony is not yet known.”           The government

26   reserves its right to move to exclude the defendant’s expert

27   testimony at trial on the grounds that the disclosure is late and

28

                                            20
     Case 2:19-cr-00695-DSF Document 50 Filed 08/10/21 Page 29 of 37 Page ID #:428



1    does not comport with defendant’s discovery obligations under Rule

2    16(b)(1)(C) of the Federal Rules of Criminal Procedure.

3          F.    Charts and Summaries

4          This case involves a large volume of documents, including

5    voluminous financial and trading records.         To assist in the jury’s

6    understanding of the case, the government intends to present charts

7    and summaries of the voluminous records in the case.

8          Charts and summaries of evidence are governed by Federal Rule of

9    Evidence 1006.     Rule 1006 provides that,
10         The proponent may use a summary, chart, or calculation to
11         prove the content of voluminous writings, recordings, or
12         photographs that cannot be conveniently examined in court.
13         The proponent must make the originals or duplicates
14         available for examination or copying, or both, by other
15         parties at a reasonable time and place.         And the court may
16         order the proponent to produce them in court.
17   Fed. R. Evid. 1006.
18         Here, the government has produced the underlying financial and

19   trading records to defendant in discovery, prepared summary charts of

20   this data, and provided them to defense counsel.

21               1.   Summary Charts

22         The summary charts that will aid the jury in understanding the

23   evidence in this case include charts depicting: (a) Bloomberg price

24   and volume data showing the closing price of OSIS stock and the

25   volume of shares traded each day between January 2, 2015 through

26   December 30, 2016; (b) OSIS price and volume analysis showing the

27   volume of OSIS stock being traded between October 1, 2015 and

28   February 3, 2016, together with the price of OSIS stock during this

                                            21
     Case 2:19-cr-00695-DSF Document 50 Filed 08/10/21 Page 30 of 37 Page ID #:429



1    time period, overlaid with the relevant trades, including the dates

2    of those trades; (c) OSIS price and volume analysis showing the

3    volume of OSIS stock being traded between January 4, 2016 and

4    February 3, 2016, together with the price of OSIS stock during this

5    time period; (d) defendant’s trades from his Charles Schwab account

6    in OSIS securities between November 18, 2015 and February 17, 2016;

7    (e) Bloomberg price and volume data showing the closing price of ASEI

8    stock and the volume of shares traded each day between January 2,

9    2015 through September 9, 2016; (f) price and volume analysis showing
10   the volume of ASEI stock being traded between February 12, 2016 and
11   June 29, 2016, together with the price of ASEI stock during this time
12   period, overlaid with the relevant trades, including the dates of
13   those trades; (g) ASEI price and volume analysis showing the volume
14   of OSIS stock being traded between June 10, 2016 and June 29, 2016,
15   together with the price of ASEI stock during this time period; (h)
16   defendant’s trades from his Charles Schwab account in ASEI securities
17   between March 3, 2016 and June 22, 2016; and
18   (i) calculations showing defendant’s realized trading profits.             The

19   government has provided defendant with drafts of the aforementioned

20   charts, and the parties have met and conferred on the charts.             With

21   the exception of the charts depicting Bloomberg data, defense counsel

22   does not object to the admissibility of the aforementioned charts.

23         A summary chart may be admitted as substantive evidence when the

24   proponent establishes that the underlying documents upon which the

25   summary is based are voluminous, admissible, and available for

26   inspection.    United States v. Johnson, 594 F.2d 1253, 1255-56 (9th

27   Cir. 1979); see also United States v. Rizk, 660 F.3d 1125, 1130 (9th

28   Cir. 2011); United States v. Aubrey, 800 F.3d 1115, 1130 (9th Cir.

                                            22
     Case 2:19-cr-00695-DSF Document 50 Filed 08/10/21 Page 31 of 37 Page ID #:430



1    2015).    Although the materials underlying the summary must be

2    admissible, they need not themselves be admitted into evidence.

3    Rizk, 660 F.3d at 1130—31.       In addition, the summary chart must be

4    accurate, authentic, and properly introduced.          United States v.

5    Scales, 594 F.2d 558, 563 (6th Cir. 1979) (affirming introduction of

6    summary charts presenting an organization of undisputed objective

7    evidence in terms of relevant counts of the indictment).            Any

8    contention that the chart may contain inaccuracies or omissions goes

9    to the weight of the evidence, not its admissibility.           Rizk, 660 F.3d
10   at 1131 at n.2.

11          Federal Rule of Evidence 1006 does not require that a jury’s

12   examination of the underlying records be literally impossible before

13   a summary or a chart may be utilized.         “All that is required for the

14   rule to apply is that the underlying writings be ‘voluminous’ and

15   that in court examination not be convenient.”          Scales, 594 F.2d at

16   562.    All of the government’s summary charts, including the charts

17   summarizing Bloomberg data, meet the standard for admissibility under

18   § 1006.

19               2.    Summary Witness

20          The government will seek to introduce summary testimony and

21   charts through its designated expert, Mr. Scoufis.           A summary witness

22   may properly testify about, and use a chart to summarize, evidence

23   that is voluminous and complex.        The court and jury are entitled to

24   have a witness “organize and evaluate evidence which is factually

25   complex and fragmentally revealed.”         United States v. Shirley, 884

26   F.2d 1130, 1133-34 (9th Cir. 1989) (agent’s testimony regarding her

27   review of various telephone records, rental receipts, and other

28   previously offered testimony held to be proper summary evidence, as

                                            23
     Case 2:19-cr-00695-DSF Document 50 Filed 08/10/21 Page 32 of 37 Page ID #:431



1    it helped jury organize and evaluate evidence; summary charts

2    properly admitted); accord United States v. Lemire, 720 F.2d 1327,

3    1348 (D.C. Cir. 1983).

4           G.   Defendant’s Statements

5           The government previously moved to in limine to admit 11

6    excerpts of defendant’s October 20, 2017 audio-recorded interview

7    with the FBI and to exclude the remaining portions as hearsay.             (Dkt.

8    25.)    The Court has granted the government’s motion in part to allow

9    the government to introduce the interview excerpts identified as
10   Exhibits 78 through 88.      (Dkt. 36.)     Following the Court’s order, the
11   government met and conferred with defense counsel regarding one
12   additional excerpt in which defendant acknowledges that he held a
13   Charles Schwab account and that he was the sole trader on the
14   account.    Defense counsel does not object to the inclusion of the
15   additional excerpt, which the government will seek to admit as
16   Exhibit 77.
17          In addition to statements defendant made to the FBI, the

18   government intends to introduce other statements made by defendant,

19   including statements defendant made to witnesses who will testify in

20   this case and statements defendant made in emails.           Under the Federal

21   Rules of Evidence, defendant’s statements are admissible as a party

22   admission if offered against him.        Fed. R. Evid. 801(d)(2)(A); see

23   also United States v. Warren, 25 F.3d 890, 895 (9th Cir. 1994);

24   Territory of Guam v. Ojeda, 758 F.2d 403, 408 (9th Cir. 1985)

25   (explaining that a statement need not be incriminating to be an

26   admission).    Courts routinely admit electronic evidence like emails

27   as party admissions in criminal cases.         See, e.g., United States v.

28   Safavian, 435 F. Supp. 2d 36, 43 (D.D.C. 2006) (“The statements

                                            24
     Case 2:19-cr-00695-DSF Document 50 Filed 08/10/21 Page 33 of 37 Page ID #:432



1    attributed directly to [defendant in e-mails] come in as admissions

2    by a party opponent under” Fed. R. Evid. 801(d)(2)(A)); United States

3    v. Siddiqui, 235 F.3d 1318, 1323 (11th Cir. 2000) (“Those [emails]

4    sent by [defendant] constitute admissions of a party” pursuant to

5    Fed. R. Evid. 801(d)(2)(A).)

6           Defendant may not, however, elicit his own prior statements from

7    a witness because they are hearsay when offered by him.            United

8    States v. Ortega, 203 F.3d 675, 682 (9th Cir. 2000) (non-self-

9    inculpatory statements, even if they were made contemporaneously with
10   other self-inculpatory statements, are inadmissible hearsay); see
11   also United States v. Fernandez, 839 F.2d 639, 640 (9th Cir. 1988);

12   United States v. Collicott, 92 F.3d 973, 983 (9th Cir. 1996) (holding

13   that Fed. R. Evid. 106 does not compel admission of otherwise

14   inadmissible hearsay evidence); United States v. Lopez-Figueroa, 316

15   Fed. Appx. 548, 550 (9th Cir. 2008) (defendant could not introduce

16   own statements redacted from confession by government).            By eliciting

17   some of defendant’s prior statements, the government does not thereby

18   open the door to defendant to introduce other out-of-court

19   statements.

20          Further, the “rule of completeness” set forth in Federal Rule of

21   Evidence 106 applies where one party seeks to introduce a

22   misleadingly tailored snippet of a statement that creates a

23   misleading impression by being taken out of context.           Fed. R. Evid.

24   106.    It is proper, however, to admit segments of a statement without

25   including everything, and adverse parties are not entitled to offer

26   additional statements just because they are there and the proponent

27   has not offered them.      Collicott, 92 F.3d at 983.       The rule of

28

                                            25
     Case 2:19-cr-00695-DSF Document 50 Filed 08/10/21 Page 34 of 37 Page ID #:433



1    completeness also does not apply to conversations that are not

2    written or recorded.      See Collicott, 92 F.3d at 983.

3          H.    Cross-Examination of Defendant

4          As of the date of this filing, defendant has not informed the

5    government whether he will testify.         If defendant chooses to testify,

6    the government should be permitted to fully cross-examine defendant

7    because a defendant who testifies at trial waives his right against

8    self-incrimination and subjects himself to cross-examination

9    concerning all matters reasonably related to the subject matter of
10   his testimony.     See, e.g., Ohler v. United States, 529 U.S. 753, 759
11   (2000) (“It has long been held that a defendant who takes the stand

12   in his own behalf cannot then claim the privilege against cross-

13   examination on matters reasonably related to the subject matter of

14   his direct examination” (internal citation and quotation marks

15   omitted)).

16         A defendant has no right to avoid cross-examination on matters

17   that call into question his credibility or any claim of innocence.

18   United States v. Miranda-Uriarte, 649 F.2d 1345, 1353-54 (9th Cir.

19   1981).     The scope of defendant’s waiver is coextensive with the scope

20   of relevant cross-examination.       United States v. Cuozzo, 962 F.2d

21   945, 948 (9th Cir. 1992); United States v. Black, 767 F.2d 1334, 1341

22   (9th Cir. 1985) (“What the defendant actually discusses on direct

23   does not determine the extent of permissible cross-examination or his

24   waiver.    Rather, the inquiry is whether ‘the government's questions

25   are reasonably related’ to the subjects covered by the defendant's

26   testimony”).

27   ///

28   ///

                                            26
     Case 2:19-cr-00695-DSF Document 50 Filed 08/10/21 Page 35 of 37 Page ID #:434



1          I.    Character Witnesses

2          As of the date of this filing, defendant has not indicated

3    whether he will be calling character witnesses to testify on his

4    behalf.    Nevertheless, the Supreme Court has recognized that

5    character evidence -- particularly cumulative character evidence --

6    has weak probative value and great potential to result in confusion

7    of the issues and prejudice the jury.         Michelson v. United States,

8    335 U.S. 469, 480, 486 (1948).       The Supreme Court has thus given

9    trial courts wide discretion to limit the presentation of character
10   evidence.    Id. at 486.    Federal Rule of Evidence 403 also “gives the
11   district court broad discretion in excluding cumulative evidence.”

12   See Hamling v. United States, 418 U.S. 87, 127 (1974).

13         Federal Rule of Evidence 404(a) governs the admissibility of

14   character evidence.      Rule 404(a) permits a defendant to introduce

15   evidence only of a “pertinent” trait of character.           A non-pertinent

16   or misleading character trait is not admissible.           See United States

17   v. Santana-Camacho, 931 F.2d 966, 967-68 (1st Cir. 1991) (testimony

18   of defendant’s daughter purportedly showing that defendant was a good

19   family man inadmissible character evidence inasmuch as such character

20   traits were not pertinent to charged crime).          Moreover, Federal Rule

21   of Evidence 405(a) sets forth the sole methods for which character

22   evidence may be introduced.       When evidence of a character trait is

23   admissible, proof may be made in one of two ways: (1) by testimony as

24   to reputation, and (2) by testimony in the form of an opinion.             Fed.

25   R. Evid. 405(a).     Accordingly, character witnesses called by

26   defendant may not testify about specific acts demonstrating a

27   particular trait or other information acquired only by personal

28   observation and interaction with the defendant; the witness must

                                            27
     Case 2:19-cr-00695-DSF Document 50 Filed 08/10/21 Page 36 of 37 Page ID #:435



1    summarize the reputation or opinion of the defendant as known in the

2    community.    Michelson, 335 U.S. at 477; United States v. Hedgcorth,

3    873 F.2d 1307, 1313 (9th Cir. 1989).

4          On cross-examination of a defendant’s character witness,

5    however, the government may inquire into specific instances of

6    defendant’s past conduct relevant to the character trait at issue.

7    Fed. R. Evid. 405(a).      “[W]hen the defendant ‘opens the door’ to

8    testimony about an issue by raising it for the first time himself, he

9    cannot complain about subsequent government inquiry into that issue.”
10   United States v. Mendoza-Prado, 314 F.3d 1099, 1105 (9th Cir. 2002)
11   (quoting United States v. Hegwood, 977 F.2d 492, 496 (9th Cir.

12   1992)).    Such cross examination can be properly phrased in the form

13   of “have you heard” or “did you know” questions regarding defendant’s

14   criminal conduct.     See United States v. Scholl, 166 F.3d 964, 974

15   (9th Cir. 1999).

16         J.    Reciprocal Discovery and Affirmative Defenses

17         As of the date of this filing, defendant has not produced to the

18   government any reciprocal discovery to which the government may be

19   entitled under Rules 16(b) and 26.2 of the Federal Rules of Criminal

20   Procedure.    Further, defendant has not provided the government with

21   notice of any affirmative defenses.         Therefore, to the extent

22   defendant attempts to introduce or use any documents (including

23   emails, text messages, or other electronic evidence) at trial that he

24   has not produced, or seeks to rely on an undisclosed affirmative

25   defense, the government reserves the right to object and to request

26   that the Court exclude defendant’s undisclosed documents or

27   affirmative defense.      See United States v. Young, 248 F.3d 260, 269-

28   70 (4th Cir. 2001) (upholding exclusion under Rule 16 of audiotape

                                            28
     Case 2:19-cr-00695-DSF Document 50 Filed 08/10/21 Page 37 of 37 Page ID #:436



1    evidence defendant did not produce in pretrial discovery where

2    defendant sought to introduce audiotape on cross-examination of

3    government witness not for impeachment purposes, but as substantive

4    “evidence in chief” that someone else committed the crime).

5          K.    Forfeiture

6          The government will not be seeking to forfeit any specific items

7    of property in this case.       However, the government may seek a money

8    judgment of forfeiture, which will be sought after trial and will be

9    decided by the Court, not the jury, after a conviction.            See Fed. R.
10   Crim. P. 32.2(b)(1)(A) (“As soon as practical after a verdict or

11   finding of guilty . . . on any count in an indictment or information

12   regarding which criminal forfeiture is sought, the court must

13   determine what property is subject to forfeiture under the applicable

14   statute. . . If the government seeks a personal money judgment, the

15   court must determine the amount of money that the defendant will be

16   ordered to pay”).

17   VI.   CONCLUSION

18         The government respectfully requests leave to supplement this

19   trial memorandum as may become appropriate during the course of

20   trial.

21

22

23

24

25

26

27

28

                                            29
